Name: Commission Implementing Directive 2014/19/EU of 6Ã February 2014 amending Annex I to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive_IMPL
 Subject Matter: agricultural policy;  natural environment;  plant product;  deterioration of the environment;  environmental policy
 Date Published: 2014-02-07

 7.2.2014 EN Official Journal of the European Union L 38/30 COMMISSION IMPLEMENTING DIRECTIVE 2014/19/EU of 6 February 2014 amending Annex I to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point (d) of the second paragraph of Article 14 thereof, Whereas: (1) From information supplied by the Member States it has become apparent that Diabrotica virgifera virgifera Le Conte has already spread and established in a large part of the Union territory. From an impact assessment carried out by the European Commission it was concluded that no measures are feasible to eradicate it or to effectively prevent its further spread. (2) In addition, effective and sustainable means of control minimizing the impact of this organism on maize yield exist, in particular the implementation of a crop rotation scheme. (3) Therefore no further protective measures should be set out under Directive 2000/29/EC with respect to Diabrotica virgifera virgifera Le Conte. Consequently that organism should no more be listed as a harmful organism under that Directive. (4) Annex I to Directive 2000/29/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 2000/29/EC is amended in accordance with the Annex to this Directive. Article 2 Member States shall adopt and publish, by 31 May 2014 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 June 2014. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 6 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. ANNEX Annex I to Directive 2000/29/EC is amended as follows: In heading (a) of Section II of Part A, point 0.1 is deleted.